Case: 17-11328   Date Filed: 04/30/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11328
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:16-cv-01062-RWS



DEXTER HENNINGTON,

                                                              Plaintiff-Appellant,

                                    versus

NATIONSTAR MORTGAGE, LLC,
a foreign (non-Georgia incorporated) corporation,

                                                             Defendant-Appellee,

DOES 1-10,

                                                                       Defendant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (April 30, 2019)
               Case: 17-11328     Date Filed: 04/30/2019     Page: 2 of 2


Before ED CARNES, Chief Judge, ANDERSON, and JULIE CARNES, Circuit
Judges.

PER CURIAM:

      The district court dismissed the underlying lawsuit in this appeal based on

application of the doctrine of judicial estoppel because of the plaintiff-appellant’s

failure to disclose that he had pending Truth in Lending Act claims against the

mortgagee or its successor-in-interest involving a mortgage on some of the

plaintiff’s property. After the appeal was filed, this Court decided Slater v. United

States Steel Corp., 871 F.3d 1174 (11th Cir. 2017) (en banc). The district court has

not had an opportunity to decide whether to apply the doctrine of judicial estoppel,

as refined in Slater, under the facts and circumstances of this case. Our review of

decisions involving judicial estoppel is limited to abuse of discretion.

      For these reasons, we are remanding this case to the district court for it to

decide in the first instance if, in light of Slater, judicial estoppel bars the TILA

claims in this lawsuit. In doing so, we express no view on that issue.

   VACATED AND REMANDED.




                                            2